Citation Nr: 0929897	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial or staged rating in excess of 10 
percent for service-connected postoperative residuals, left 
acromioclavicular (AC) joint separation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from February 2002 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for 
postoperative residuals of a left AC joint separation, 
assigning a 10 percent rating.  The Veteran's disagreement 
with the rating assigned led to this appeal.  See 38 C.F.R. 
§ 20.201.  The Veteran subsequently perfected an appeal of 
the issue.  See 38 C.F.R. § 20.200.

This matter was previously remanded by the Board in February 
2008 for further evidentiary development, to include a VA 
examination.  Unfortunately, additional development is 
required to afford the Veteran the best possible outcome with 
regard to his claim for benefits.  

In a June 2009 letter to the RO, the Veteran raised the 
issues of increased ratings for the service-connected 
mechanical neck pain and migraine and stress headaches, as 
well as a claim of service connection for a right arm 
disability, to include as secondary to the service-connected 
left shoulder disability.  These matters are referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his 
service-connected postoperative residuals of a left (minor) 
AC joint separation.  

The Veteran's service treatment records reveal that the 
Veteran fell off a vehicle in Iraq and was diagnosed as 
having grade III left shoulder AC joint separation in May 
2003.  In August 2003 he had modified Weaver-Dunn 
reconstruction of the left shoulder AC joint.  The AC joint 
superior ligament was torn, and the distal clavicle was 100 
percent displaced above the acromion.  The end of the 
clavicle showed early stages of arthritic changes.  

The Veteran received a permanent profile in January 2004.  
The January 2004 Medical Board Summary reported that he fell 
off the back of a heavy wrecking truck; he had an immediate 
onset of pain and deformity about his shoulder.  He received 
physical therapy (PT), surgery in August 2003, and then 
further PT.  However, the Veteran continued to complain of 
weakness in his upper left extremity.  He required anti-
inflammatory medications on a regular basis to manage the 
pain in order to perform activities of daily living.  The 
Veteran's range of motion was approximately 90 degrees of 
forward flexion on the left side versus 170 degrees on the 
right side.  The Veteran could only place his left hand to 
his left ear.  

The Veteran was examined in February 2004 because he was 
recommended for a physical evaluation board (PEB) due to 
being unfit for retention in service as a result of his left 
shoulder condition.  In the February 2004 report of medical 
history, the Veteran continued to complain of a painful 
shoulder, swollen or painful joints, and bone or joint 
deformity.  The Veteran stated that he has arthritis and pain 
in his shoulder when lifting and performing activities of 
daily living.  He complained of muscle spasms at night, and 
it hurt to use pressure to get up or down.  

The Veteran was discharged from service in July 2004 and 
filed his claim of service connection for a left shoulder 
disability one month later, in August 2004.  

At a VA examination in October 2004, the Veteran complained 
of continued shoulder pain and intermittent numbness in the 
left arm and hand.  The Veteran specifically noted that he 
occasionally awoke at night with numbness of his entire arm.  
He experienced some pain at rest, and some pain and 
limitation with overhead use for an extended period of time.  
The Veteran was able to engage in overhead work for short 
periods without a problem, although he reported that he was 
unable to return to his pre-surgery work of being a mechanic 
since the shoulder surgery.  The Veteran also reported an 
occasional burning sensation in his left shoulder, which 
could last up to a day, but was not incapacitating per se.  

On examination of the left shoulder, there was an 8 cm non-
tender, well-healed scar on the AC joint.  The shoulder 
showed moderate amounts of deltoid atrophy and slight 
supraspinatus atrophy.  The passive motion of the shoulder 
was non-tender.  Palpitation revealed prominent distal tip of 
the clavicle with some tenderness.  The rest of the shoulder 
was non-tender to palpation.  The active range of motion 
forward flexion was 170 degrees, abduction 180 degrees, 
external rotation 50 degrees with some discomfort at the 
limit of rotation, extension 50 degrees, abduction 30 degrees 
with some discomfort at maximum adduction, internal rotation 
to L3.  The Veteran was right handed.  The impression was 
chronic intermittent left shoulder pain following a grade III 
AC separation and Weaver-Dunn reconstruction of the AC joint.  
The examiner found the Veteran had excellent range of motion 
and muscle strength, but had pain in the shoulder, especially 
with overuse.  Additionally, there was "easily noticeable" 
atrophy of the shoulder girdle muscles.  

X-rays of the shoulder indicated no acute or recent, healing 
or healed fractures.  There were no significant arthritic 
changes involving the glenohumeral joint, and the humeral 
head.  Articular surface was smooth and well maintained.  The 
width of the left acromioclavicular joint was wider than 
usual, but there were no bone fragments, roughening, 
sclerosis or eburnation seen, and no soft tissue 
calcifications were noted.  

At a March 2009 VA examination, the Veteran continued to 
complain of numbness in his left arm during the night that 
awakens him, and takes about 25 minutes to resolve, such that 
the sensation in his left arm returns.  The Veteran also 
reported a popping sound when he did push-ups.  The Veteran 
used no assistive devices.  The Veteran reported no flare-
ups, incoordination, excess fatigue or lack of endurance.  He 
worked the past three years as a supervisor at an oil 
changing shop; he was able to work and to do the normal 
activities of daily living.  He took Aleve for pain.  His 
scar over the left shoulder measured 9 cm, was well-healed, 
non-tender, and non-fixed.  His AC joint had mild tenderness.  
He could flex the shoulder to 175 degrees and abduct to 180 
degrees without pain.  He had 90 degrees of internal and 
external rotation without pain.  He had 60 degrees adduction 
without pain.  He could almost touch the tip of his right 
scapula with his hand behind his back.  With normal 
repetitive motion, times three, there was no change in range 
of motion, coordination, endurance, fatigue, or pain level.  
He had a negative drop sign.  X-rays showed a widening of his 
AC joint; otherwise the X-rays were negative.  There was 
normal rotation and the glenohumeral joint appeared normal.  

In a written statement received in June 2009, the Veteran 
reported that his left shoulder injury residuals included 
severe pain, neck ache, and an inability to sleep 
comfortably.  

Based on the foregoing, the Board must consider the most 
appropriate rating under which to rate the service-connected 
left shoulder disability.  That includes consideration of 
ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 based 
on limitation of motion; and Diagnostic Codes 5202 and 5203 
based on recurrent dislocations.  Additionally, ratings based 
on muscle damage must also be considered under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301-5304.  Finally, ratings based 
on peripheral nerve paralysis must also be considered under 
38 C.F.R. § 4.124a, under the schedule of ratings for 
neurological conditions.  

At VA examinations in October 2004 and March 2009, the 
examiners determined the Veteran's range of motion of the 
left shoulder, the extent of pain on motion of the left 
shoulder, and the extent of muscle damage caused by the left 
shoulder injury, at least in terms of the atrophy noted on 
examination.  Although the examiners noted the Veteran's 
complaints of chronic numbness in the left arm at night that 
created difficulty with sleep, and took nearly a half hour 
for the sensation to return to normal after he awoke, the 
examiners never determined whether these reports were 
consistent with peripheral nerve paralysis, and if so, to 
what extent and severity such never paralysis existed.  

The currently assigned 10 percent rating for the service-
connected postoperative residuals of a left (minor) AC joint 
separation is assigned pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5304 based on muscle injury.  However, at no 
point has consideration ever been given as to whether a 
higher rating may be assignable under the criteria pursuant 
to 38 C.F.R. § 4.124a, for rating peripheral nerve paralysis.  

Significantly, under the Principles of combined ratings for 
muscle injuries, at 38 C.F.R. § 4.55(a), a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body party, unless the injuries affect 
entirely different functions.  Thus, according to the 
regulations, the Veteran's service-connected left shoulder 
disability may not be assigned ratings under 38 C.F.R. § 4.73 
and 38 C.F.R. § 4.124a.  However, the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  

In light of the foregoing, the Veteran should be reexamined 
to determine the current level of severity of the service-
connected postoperative residuals of a left (minor) AC joint 
separation.  The examiner should determine the range of 
motion of the left shoulder, and the extent to which the 
motion is further limited by pain, fatigue, weakness and/or 
lack of endurance.  Additionally, the examiner should 
determine if there exists muscle damage of more than a 
moderate degree.  Finally, and most importantly, given the 
Veteran's consistent complaints of chronic numbness in the 
left arm, the examiner should determine whether the Veteran 
has a peripheral nerve paralysis of the left shoulder as a 
service-connected postoperative residual of the left (minor) 
AC joint separation, and if so, the examiner must determine 
the current nature, extent, and severity of the nerve 
paralysis in terms of the rating schedule.  

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
left shoulder, not already associated 
with the claims file.  

2.  Schedule the veteran for a 
comprehensive VA neurological and 
orthopedic examination to determine the 
current nature and severity of the 
service-connected postoperative residual 
of the left (minor) AC joint separation.  
The claims folder, including a copy of 
this entire REMAND, must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
The examiner in this regard should elicit 
from the Veteran and record a full 
clinical history referable to the left 
shoulder, and in particular, regarding 
the numbness issue, the level of pain, 
and any impact on his ability to function 
in daily life and on the job.  All 
findings must be reported in detail and 
all testing must be accomplished.  In 
this regard, the examiner should be 
provided with a copy of the rating 
criteria for rating muscle injuries at 
38 C.F.R. § 4.56 and 4.73, as well as the 
rating criteria for rating peripheral 
nerve paralysis at 4.124a, and the 
examination results should be based in 
terms of the rating criteria.  For 
example, if the examiner finds that there 
is nerve paralysis associated with the 
service-connected disability, the 
examiner should indicate which nerve(s) 
is affected, and whether such incomplete 
paralysis is mild, moderate or severe.  
Similarly, the examiner should determine 
the extent of muscle damage associated 
with the service-connected left shoulder 
injury and whether such damage is slight, 
moderate, moderately severe or severe.  
Finally, the examiner should also 
determine the range of motion of the left 
shoulder, and the extent to which the 
motion is further limited by pain, 
fatigue, weakness, lack of endurance, and 
the like.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




